



COURT OF APPEAL FOR ONTARIO

CITATION: Kang v. Sun Life Assurance Company of
    Canada, 2013 ONCA 387

DATE: 20130611

DOCKET: C54700

Laskin, Rosenberg and Goudge JJ.A.

BETWEEN

Joseph (Jung Yub) Kang

Plaintiff (Appellant)

and

Sun Life Assurance Company of Canada

Defendant (Respondent)

Won J. Kim, Victoria A. Paris and Norman Mizobuchi, for
    the appellant

F. Paul Morrison, Glynnis P. Burt and Heather L.
    Meredith, for the respondent

Heard: April 12, 2012

On appeal from the order of Justice Paul M. Perell of the
    Superior Court of Justice, dated October 27, 2011, with reasons reported at
    2011 ONSC 6335.

COSTS ENDORSEMENT

[1]

We have considered the written submissions on the costs of the motion
    before Perell J.  In our view, the appropriate order is to remit the costs of
    the motion to Perell J. for his reconsideration in the light of our reasons.

John Laskin J.A.

M. Rosenberg J.A.

S.T. Goudge J.A.


